Case 20-18488-MBK Doc 660-1 Filed 01/28/21 Entered 01/28/21 10:54:59                             Desc
                Application for Summary Judgment Page 1 of 3



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)
    GENOVA BURNS
    110 Allen Road, Suite 304
    Basking Ridge, NJ 07920
    (973) 230-2095
    Local Counsel for Bath Iron Works Corporation
    DANIEL M STOLZ, ESQ.
    DONALD W. CLARKE, ESQ.

    JENNER & BLOCK LLP
    353 N. Clark Street
    Chicago, IL 60654-3456
    (312) 222-9350
    Counsel for Bath Iron Works Corporation
    WADE A. THOMSON, ESQ.
    CATHERINE STEEGE, ESQ.
    MICHAEL A. DOORNWEERD, ESQ.

    In re:


                                         1
    CONGOLEUM CORPORATION,                                       Chapter 11

                                      Debtor.                    Case No. 20-18488 (MBK)
                                                                 Judge: Hon. Michael B. Kaplan
    BATH IRON WORKS CORPORATION,

                                      Plaintiff,

    v.                                                           Adv. 20-01439 (MBK)

    CONGOLEUM CORPORATION,

                                       Defendant.

     BATH IRON WORKS CORPORATION’S MOTION FOR SUMMARY JUDGMENT




1
 The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s corporate
headquarters is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.
Case 20-18488-MBK Doc 660-1 Filed 01/28/21 Entered 01/28/21 10:54:59                          Desc
                Application for Summary Judgment Page 2 of 3



       Pursuant to Rule 56 of the Federal Rule of Civil Procedure and Rule 7056 of the Federal

Rules of Bankruptcy Procedure, Bath Iron Works Corporation (“BIW”) respectfully moves this

Court for entry of an order granting summary judgment against Congoleum Corporation

(“Congoleum” or “Debtor”). For the reasons set forth in its Motion, and in its accompanying Brief

in Support of BIW’s Motion for Summary Judgment and BIW’s Statement of Material

Uncontested Facts, BIW respectfully requests the Court grant summary judgment in favor of BIW

and enter the following declarations:

   i. Paragraph 104 of the 2010 Confirmation Order which implements the terms of the Century
      Sale Order and states that BIW has no responsibility for any of the liabilities of the
      Congoleum Flooring Business, was a finding that BIW was not a successor to the
      Congoleum Flooring Business and that the phrase “any liabilities” included all liabilities,
      including environmental liabilities;

   ii. Paragraph 104 of the 2010 Confirmation Order, which implements the terms of the Century
       Sale Order and states that BIW has no responsibility for any of the liabilities of the
       Congoleum Flooring Business, was actually litigated and was necessary to the approval of
       the Century Sale Agreement and to the 2010 Confirmation Order and ultimately to
       Congoleum’s emergence from its First Bankruptcy Case;

   iii. BIW and Congoleum were both parties to Congoleum’s First Bankruptcy Case;

   iv. Paragraph 104 of the 2010 Confirmation Order is binding on Congoleum and enforceable
       against Congoleum.

   v. This Court is making no determination about the extent to which the 2010 Confirmation
      Order is binding on other creditors or parties in interest in the First Bankruptcy Case as that
      issue was not presented by this Motion.


 Dated: January 28, 2021                    Respectfully submitted,

                                            /s/ Daniel M. Stolz
                                            Daniel M. Stolz
                                            GENOVA BURNS
                                            110 Allen Road, Suite 304
                                            Basking Ridge, NJ 07920
                                            (973) 230-2095
Case 20-18488-MBK Doc 660-1 Filed 01/28/21 Entered 01/28/21 10:54:59    Desc
                Application for Summary Judgment Page 3 of 3



                                 Wade A. Thomson (pro hac vice)
                                 Catherine L. Steege (pro hac vice)
                                 Michael A. Doornweerd (pro hac vice)
                                 JENNER & BLOCK LLP
                                 353 N. Clark Street
                                 Chicago, IL 60654
                                 (312) 222-9350

                                 Attorneys for Plaintiff
                                 Bath Iron Works Corporation
